Citation Nr: 1115944	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a foramen magnum meningioma (brain tumor), claimed as due to Agent Orange exposure.

2. Entitlement to service connection for residuals of a left arm/shoulder disability, other than service-connected residuals of a nondisplaced fracture of the left humeral metaphysis.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2002 rating decision in which, inter alia, the RO denied the Veteran's claims for service connection for a brain tumor due to Agent Orange exposure, a left arm/shoulder disability, as well as a claim for a TDIU.  The Veteran filed a notice of disagreement (NOD) in October 2002, and the RO issued a statement of the case (SOC) in April 2003.  The Veteran filed a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) later in April 2003.

In October 2004, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In February 2005, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in a September 2008 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

In A November 2009 decision, the Board denied the claims on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, counsel for the Veteran and the VA Secretary filed a Joint Motion with the Court to vacate and remand the November 2009 decision regarding the claims currently on appeal.  By Order dated June 2010, the Court granted the Joint Motion, vacating the November 2009 Board decision and remanding these matters to the Board for further proceedings consistent with the Joint Motion.

During the course of this appeal, the Veteran was initially represented by Veterans of Foreign Wars of the United States (VFW), and then by Richard P. Cohen, a private attorney.  In March 2009, Mr. Cohen filed a motion to withdraw as counsel for the Veteran, which was granted by the undersigned later that month.  In April 2009, the Veteran appointed Michael Miskowiec, another private attorney, as his representative (as reflected in Appointment of Individual as Claimant's Representative, VA Form 21-22a).  The Board recognizes the change in representation.

In August 2009, after the Veteran's motion for an extension of time to submit additional evidence was granted, the Board received additional medical evidence, along with a signed waiver of his right to have this evidence initially considered by the RO.   See 38 C.F.R. § 20.1304 (2010).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required. 


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

In February 2005, the Board remanded the Veteran's claims on appeal for, inter alia, a medical opinion on the question of whether there existed a relationship between the Veteran's foramen magnum meningioma and service, to include exposure to Agent Orange.  The opinion was to be obtained by a VA oncologist or other appropriate medical doctor.  In March 2006, an examination and opinion were obtained from a physician's assistant.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the Board specifically requested an opinion from a VA oncologist or other appropriate medical doctor, this opinion does not substantially comply with the remand instructions.  Hence, further medical development of this claim is warranted.  

Under these circumstances, the Board finds that a well-reasoned medical opinion, based upon consideration of the Veteran's documented history and assertions, is still needed to fully and fairly evaluate the claim for service connection for foramen magnum meningioma as due to Agent Orange exposure.  Hence, the Veteran's claims file should be forwarded to VA oncologist or other appropriate physician for a comprehensive review of the claims file and an opinion addressing the nature and etiology of the Veteran's foramen magnum meningioma, to include whether the meningioma is medical related to Agent Orange exposure.  However, if an examination of the appellant is deemed necessary by the physician, an examination should be scheduled.

The Board emphasizes that the medical information that the Board is seeking to obtain is vitally important to resolving this claim.  Hence, the appellant is hereby advised that failure to report to any scheduled examination, without good cause, may well result in denial of the claim (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Regarding the claim for service connection for residuals of a left arm/shoulder disability, the Veteran has argued that pains in his left arm and shoulder are related to post-operative residuals of the Veteran's meningioma.  Because the actions requested on appeal could result in service connection for a foramen magnum meningioma, which, in turn, could impact the Veteran's claim for service connection for residuals of a left arm/shoulder disability, the Board finds that the claim for service connection for residuals of a left arm/shoulder disability is inextricably intertwined with the claim for a foramen magnum meningioma, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Regarding the claim for a TDIU, the Board notes that, as found by the RO, the Veteran is currently ineligible for schedular consideration of a TDIU because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) (2010).  However, because the actions requested on remand could result in service connection for a foramen magnum meningioma and/or residuals of a left arm/shoulder disability, which, in turn, could result in eligibility for consideration of a TDIU on a schedular basis, the Board also finds that the claim for a TDIU is inextricably intertwined with other claims on appeal.  Id.

Under the circumstances noted above, the Board finds that any action on the above-noted claims, at this juncture, would be premature, and that these claims should be remanded, as well.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran and his attorney another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claims before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  In adjudicating the claims, the RO should particularly consider all evidence added to the claims file since the RO last adjudicated the claims-to include, for the sake of efficiency, evidence submitted to the Board in August 2009, notwithstanding the waiver of initial RO consideration of that evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all available records and/or responses have been associated with the claims file the RO should forward the appellant's entire claims file (to include a complete copy of this REMAND) to a VA oncologist or other appropriate physician for a comprehensive review of the record and medical opinion.

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's foramen magnum meningioma is medically related to his period of service, to include exposure to Agent Orange therein.

In rendering the requested opinion, the physician should specifically consider and address the opinions of record, to include those by Dr. Coonley, Dr. Heim, the United Hospital Center examiner, Dr. Ezarailson (Ph.D.), Dr. Adnan Alghadban, and Dr. Ralph Gessner, and any evidence since added to the record).

The physician should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

If an examination of the appellant is deemed necessary, the RO should arrange for the appellant to undergo examination, by an oncologist or other appropriate physician, to obtain the above-noted finding and opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the appellant, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a foramen magnum meningioma, for service connection for residuals of a left arm/shoulder disability, and for a TDIU in light of all pertinent evidence (to include all that added to the record since November 2009 Board decision) and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

